Title: To George Washington from Richard Potts, 12 June 1792
From: Potts, Richard
To: Washington, George



sir
Frederick Town [Md.] 12 June 1792

Finding it very inconvenient to attend the Circuit and district Courts of the United States from this place so remote from the seats of those Courts, and considering it material to the interests of the United States That the Residence of the Attorney should be nearer the Scenes of Business, I am induced to give up my appointment as Attorney for the District of Maryland, and beg that this may be received as my resignation thereof—Permit me to assure you that I entertain a just sense of the honour conferred by that trust reposed in me, and am led to this step by a sense of duty, after experiencing that I cannot discharge the duties of that station with advantage to the public, without a change of Residence that present circumstances would not justify. With Sentiments of the highest Respect I have the honour to subscribe myself Your obedt Servant

Richard Potts

